Citation Nr: 1330789	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  12-24 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for Parkinson's disease, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1970 to July 1974.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision by the RO in Pittsburgh, Pennsylvania that denied entitlement to service connection for Parkinson's disease, including as due to herbicide exposure.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not confirm that the Veteran had service, or other duty or visitation, in the Republic of Vietnam. 

2.  There is insufficient evidence to show that the Veteran had exposure to Agent Orange or other herbicide agents during his military service. 

3.  The preponderance of the competent and credible evidence does not show that the Veteran's current Parkinson's disease manifested during a period of active duty service.  Nor does the evidence show that this disease was presumptively incurred during a period of active duty or that it is otherwise related to service or any aspect therein.


CONCLUSION OF LAW

Parkinson's disease was not incurred in or aggravated by the Veteran's military service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating this claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate this claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - such  as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, letters dated in November 2009 and February 2010 were sent to the Veteran prior to the December 2010 rating decision on appeal, i.e., in the preferred sequence.  This letter informed him of the type of information and evidence required to substantiate the claim for service connection, and advised him of the downstream disability rating and effective date elements of the claim.  See Dingess/Hartman, supra.  

The Board finds that the Veteran has received all required VCAA notice concerning this claim.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied.

VA also fulfilled its duty to assist the Veteran with this claim by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), service personnel records, private medical records, and VA outpatient treatment records, and attempted to verify his claimed service in Vietnam.  The RO has also considered buddy statements submitted by the Veteran.

The Board acknowledges that, to date, the Veteran has not been afforded a VA examination in regard to his claim for service connection.  In determining whether the duty to assist requires that a VA examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, no examination is necessary in order to adjudicate the Veteran's claim of entitlement to service connection.  Specifically, there is no indication, besides the Veteran's own statements, that his asserted Parkinson's disease may be related to his active service.  While the Veteran has been diagnosed with the asserted condition, there is no evidence of such in service or for many years thereafter, there is no evidence of manifestation of the conditions during any applicable presumptive period, and there is no medical evidence of a nexus relating the asserted conditions to service.  As such, the necessity for a VA examination has not been triggered.

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled, and no further action is necessary under the mandates of the VCAA. 

Analysis

Initially, the Board notes that the Veteran's original claim for service connection for Parkinson's disease was previously denied in an August 2003 rating decision.  The Veteran was properly notified of that decision, he did not appeal it, and that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

A claim that was previously denied in a final decision can be reopened based on the receipt of new and material evidence pursuant to 38 U.S.C.A. § 5108.  However, as in this case, new and material evidence is not required to reopen the previously denied claim if there has been an intervening change in the law that created a new basis of entitlement.  See Spencer v. Brown, 4 Vet. App. 283, 288 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), cert. denied 513 U.S. 810 (1994).  The Court has held that an expansion of the list of diseases to which the presumption of service connection applies based on herbicide exposure constitutes an intervening liberalizing law under Spencer that allows a claim to be readjudicated on the merits without consideration of new and material evidence.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004).  At the time of the prior denial, Parkinson's disease was not a listed condition subject to presumptive service connection based on herbicide exposure under 38 C.F.R. § 3.309(e).  This disease was subsequently added to the list of presumptive conditions under 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.309(e) (2012); Diseases Associated With Exposure to Certain Herbicide Agents (Hairy Cell Leukemia and Other Chronic B-Cell Leukemias, Parkinson's Disease and Ischemic Heart Disease), 75 Fed. Reg. 53,202 (Aug. 31, 2010)).  Thus, as there has been an intervening liberalizing law that created a new basis of entitlement, the Board will adjudicate this claim on the merits without consideration of whether new and material evidence has been submitted.

The Board has considered whether adjudicating this claim on a de novo basis at this time would unduly prejudice the Veteran.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from the Board's immediate readjudication of the claim.).  Here, however, the RO has also adjudicated this claim on the merits.  Hence, the Veteran has already been provided with the pertinent laws and regulations regarding establishing his entitlement to service connection for the claimed disability and given the opportunity to submit arguments and evidence in support of his claim.  His arguments have focused squarely on this issue of service connection, not whether new and material evidence has been submitted.  Therefore, the Board may proceed with the adjudication of his claim without fear of predjudicing him.  See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran contends that his current Parkinson's disease was caused by herbicide exposure during service in the U.S. Navy, when he was stationed on the USS Manatee.  He asserts that this ship was off the coast of Vietnam during the Vietnam era, and that he went ashore in Vietnam at times.  

In a July 2003 statement, he said, "When we went into port during the Vietnam War, I did mail runs from ship to port in Vietnam.  I started experiencing symptoms in Aug. of 1994 and was diagnosed in December 1994."  

In a December 2009 statement, he said that he served aboard the USS Manatee, and related that "In Sept. of 1971 through July of 1973 we were off the coast of the Republic of Vietnam.  We anchored out at Vung Tao Harbor to go ashore to get the mail.  We were anchored in the bay of Can Tao to furnish the Armed Forces with medical supplies, oxygen tanks, and food supplies."

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Certain diseases, including "other organic diseases of the nervous system," are considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

If a Veteran was exposed to a herbicide agent (including Agent Orange) during active military, naval, or air service, certain specified diseases shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307(a)  are met, even if there is no record of such disease during service. 38 C.F.R. § 3.309(e).  These diseases shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases are chloracne or other acneform disease consistent with chloracne, Type II (adult-onset) Diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2012).  

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required. 38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b). 

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.307(a)(6), a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.; see also 38 C.F.R. § 3.313(a); Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam). 

Thus, service connection may be presumed for residuals of Agent Orange exposure by satisfying two requirements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam War era or elsewhere outside of Vietnam where Agent Orange was used or sprayed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must have a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing entitlement to service connection with proof of direct causation linking his claimed disability to his military service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999) (indicating the principles set forth in Combee, which, instead, concerned exposure to radiation, are equally applicable in cases involving Agent Orange exposure to establish direct causation).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, lay persons are competent to provide opinions on some medical issues; their competency depends entirely on the specific disability at issue.  See Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011).  Specifically, lay evidence has been found to be competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra; see also Jandreau, supra; Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398   (1995) (flatfeet).  However, laypersons also have been found not competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Turning now to the facts of this particular case.  Here, there is no disputing the Veteran has current Parkinson's disease.  Boyer v. West, 210 F.3d 1351, 1353   (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed and that, without this proof of current disability, there can be no valid claim).  VA medical records reflect that he has been diagnosed with and treated for Parkinson's disease since 1994.

So resolution of his appeal, instead, turns on whether this current Parkinson's disease is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran has Parkinson's disease, which is a condition subject to presumptive service connection based on herbicide exposure under 38 C.F.R. § 3.309(e).  However, for the reasons discussed below, the Board finds that the evidence does not show that the Veteran served in the Republic of Vietnam during the Vietnam War (i.e., from January 9, 1962, to May 7, 1975), such that in-service herbicide exposure might be presumed.  38 U.S.C.A. § 1116(a)(1), (f); 38 C.F.R. § 3.307(a)(6) (2012). 

A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters is not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194.  See also VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam). In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM). Haas, 525 F.3d at 1196. 

What constitutes "inland waterways" is not defined in VA regulations; however, the VA Adjudication and Procedure Manual ("Manual") provides interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  Manual, M21-1MR, Part 4, Subpart. II, ch. 2, sec. C(10)(k) (December 16, 2011).  However, "blue water" service is expressly excluded since the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  These are considered to be part of the offshore waters of Vietnam, in part, because of their deep-water anchorage capabilities.  The Manual does note an exception regarding Veterans who served as a coxswain aboard the ship and reported going ashore during anchorage.  Id.   

The holding in Haas recognized that the bright-line division of what constituted "blue water" versus "brown water" service aboard a ship off the coast of Vietnam likely would have the unfortunate result of including certain Veterans in the class presumed to have been exposed to Agent Orange while at the same time excluding others to their detriment.  But the Haas holding made clear that VA's interpretation of its regulations was not arbitrary or capricious, so permissible to make this critical distinction.

Although the Veteran has asserted that he went to Vietnam on mail runs from his ship (USS Manatee), the Board finds that this assertion is not verified by the evidence and is not credible.  The evidence demonstrates that the Veteran served in the Navy aboard the USS Manatee (a deep-water vessel) in support of military operations in Vietnam, but he did not serve in-country in Vietnam.  In February 2010, the National Personnel Records Center (NPRC) stated that the record provided no conclusive proof of in-country service in Vietnam.  The NPRC verified that the Veteran served aboard the USS Manatee which was in the official waters of the Republic of Vietnam for several brief periods between November 1970 and February 1973.

A review of the Veteran's DD Form 214 shows that he served in the U.S. Navy from July 1970 to July 1974, received the Vietnam Service Medal and Vietnam Campaign Medal, and that his specialty number and title was GMG-0000, the related civilian occupation for which was ordinance mechanics.  Service personnel records reflect that he served on the USS Manatee (AO 58) from October 30, 1970 to August 14, 1973.  He transferred to the USS L.Y. Spear (AS 36) in September 1973.

To investigate the claim, the RO also made an appropriate request to the National Archives and Records Administration (NARA), which replied in March 2010 to the effect that the USS Manatee was in the area of the Republic of Vietnam for periods from 1970 to 1973.  The NARA recommended that the RO contact the U.S. Army and Joint Services Records Research Center (JSRRC).

The RO also made an appropriate request to the JSRRC, which responded in December 2010 that the USS Manatee conducted underway replenishment (UNREP) operations for units of the Seventh Fleet off the coast of Vietnam during 1971.  The JSRRC stated that the history did not document that the ship docked or that personnel stepped foot in Vietnam.  With respect to 1972 and 1973, the command history and deck logs for that ship showed that it conducted operations of line swing periods in which it traveled up the Vietnam coast to provide fuel and other products to other units and ships.  The histories and deck logs did not document that the ship docked, transited inland waters, or that personnel stepped foot in the Republic of Vietnam.  The findings from the JSRRC indicate that there is no official record to invoke the presumption of herbicide exposure.

STRs are negative for Parkinson's disease.  On medical examination performed upon release from active duty in June 1974, the Veteran's neurological system was clinically normal.  

An August 1996 letter from a private physician, G.W.D., MD, reflects that he was treating the Veteran for Parkinson's disease.

Subsequent VA medical records reflect treatment for Parkinson's disease.  A January 2000 neurology note reflects that he received this diagnosis in 1994.  The Veteran reported that his symptoms of Parkinson's disease began in 1994, and that his father had mild Parkinson's disease, and might have had Huntington's disease.

In January 2011, the Veteran submitted lay statements from J.M. and B.B., who related that they served with the Veteran aboard the USS Manatee.  J.M. stated that he recalled their ship going into two ports, Vung Tao and another "An Choi."  He said that the ship went up the coast of Vietnam and along the way destroyers would come to them for fuel, etc.  The ship also stopped at river mouths and either dropped anchor or drifted while the boats patrolling the rivers would come and tie up to their ship for refueling and stores.  B.B. stated that their ship made two West Pacific cruises from 1970 to 1973, and made three ports of call in South Vietnam.  They were anchored for a period of time to deliver mail and supplies.

Based on a review of all of the evidence of record, the Board finds that the Veteran did not serve in the Republic of Vietnam during the Vietnam War. 38 U.S.C.A. § 1116(a)(1), (f); 38 C.F.R. § 3.307(a)(6) (2012).  Since the Veteran is not shown to have stepped foot on Vietnam soil and he was not within the inland waterways of Vietnam while serving on a ship, the presumption of herbicide exposure is inapplicable.  The record also does not show that the Veteran was ever directly exposed to herbicides during a period of qualifying active service.  Accordingly, the presumptions governing herbicide exposure are not for application here.  38 C.F.R. § 3.309(e).  Therefore, there is no presumption that his Parkinson's disease is related to herbicide exposure.

The other potential presumption available is also not applicable in this case since his Parkinson's disease was not diagnosed or manifested to a compensable degree during the one-year presumptive period following his separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Instead, as discussed above, his Parkinson's disease was not diagnosed until 20 years after he had separated from military service.  The evidence, including the Veteran's own statements, also reflects that his symptoms from Parkinson's disease did not begin until 1994.  The Board therefore may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor in determining whether a disease in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology following the conclusion of his service and had failed to account for the lengthy time period for which there was no clinical documentation of the claimed disorder).  Here, even once diagnosed, there is no competent and credible evidence relating his Parkinson's disease to his military service, including the claimed exposure to herbicides.

Although the Board must deny service connection for Parkinson's disease on a presumptive basis, the Veteran may prove service connection directly.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  But as there is no evidence in his STRs suggesting he had Parkinson's disease during or immediately after his service, including during the one-year presumptive period following the conclusion of his service, there is no basis for concluding this condition was directly incurred in service.  Indeed, the record indicates he did not have a diagnosis of Parkinson's disease until 1994, so the Board finds that the evidence preponderates against a finding that his Parkinson's disease began during his service or was aggravated by his service.

The Board recognizes that the Veteran asserts that his Parkinson's disease was caused by herbicide exposure in service.  In some cases, such lay evidence is competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Parkinson's disease, however, is a medically complex condition, not readily amenable to lay diagnosis, because it cannot be substantiated by mere lay observation or opinion.  See Barr, 21 Vet. App. at 307.  It follows, as an unfortunate consequence, that the Veteran is only competent to report experiencing certain symptoms which are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted).  He is not similarly competent to render an opinion as to the etiology of his Parkinson's disease, or to state whether or not it is attributable to his active service.  Moreover, as the Veteran has not been shown to have the requisite clinical training to etiologically relate his Parkinson's disease to service, there is no need to assess the credibility of his lay assertions in this regard.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability, including during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence). 

For these reasons and bases, the Board finds that the preponderance of the evidence is against this claim for service connection for Parkinson's disease, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).





      (CONTINUED ON NEXT PAGE)
      
ORDER

Entitlement to service connection for Parkinson's disease is denied.




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


